 258 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRebel Coal Company, Inc. and United Mine Work- "(a) Reopen and reestablish its auto repair shopers of America and Van G. Cope. Cases 9-CA- operation."15236 and 9-CA-16336 2. Substitute the attached notice for that of theAdministrative Law Judge.November 13, 1981APPENDIXDECISION AND ORDERNOTICE TO EMPLOYEESBY MEMBERS FANNING, JENKINS, AND POSTED BY ORDER OF THEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDOn June 11, 1981, Administrative Law Judge An Agency of the United States GovernmentRichard H. Beddow, Jr., issued the attached Deci-sion in this proceeding. Thereafter, Respondent After a hearing at which all sides had an opportu-filed exceptions and a supporting brief. nity to present evidence and state their positions,Pursuant to the provisions of Section 3(b) of the the National Labor Relations Board found that weNational Labor Relations Act, as amended, the Na- have violated the National Labor Relations Act, astional Labor Relations Board has delegated its au- amended, and has ordered us to post this notice.thority in this proceeding to a three-member panel. WE WILL NOT threaten our employees withThe Board has considered the record and the at- loss of employment, or lay off employees, ortached Decision in light of the exceptions and brief otherwise discriminate against them, becauseand has decided to affirm the rulings, findings, and of their activities in pursuit of union affiliationconclusions of the Administrative Law Judge, to for purposes of collective-bargaining represen-modify his remedy, ' and to adopt his recommended tation.Order,2I as modified herein.3IWE WILL NOT in any other manner interfereORDER with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-Pursuant to Section 10(c) of the National Labor tion 7 of the National Labor Relations Act.Relations Act, as amended, the National Labor Re- WE WILL reopen and reestablish our autolations Board adopts as its Order the recommended repair shop operation.Order of the Administrative Law Judge, as modi- WE WILL offer immediate and full reinstate-fled below, and hereby orders that the Respondent, ment to Glen Allen, Mickey Lawson, GaryRebel Coal Company, Inc., Auxier, Kentucky, its Ferguson, Robert Sturgill, Sam Amos, Ericofficers, agents, successors, and assigns, shall take Picklesimer, and Van G. Cope to their formerthe action set forth in the said recommendedthe action set forth in the said recommended jobs or, if those jobs no longer exist, to sub-Order, as so modified: stantially equivalent positions, without preju-.Insert the following as paragraph 2(a) and re- dice to their seniority or any other rights orletter the subsequent paragraphs accordingly: privileges previously enjoyed, and WE WILLmake them whole, with interest, for any lossesSee Isis Plumbing d Heating Co., 138 NLRB 716 (1962), for rationale make them whole, with interest, for any losseson interest payments. they may have suffered as a result of the dis-2 Inasmuch as we have found that Respondent violated the Act by crimination against them.laying off employees through the discriminatory closing of its "auto"repair shop, we will require Respondent to reopen and reestablish therepair shop operation in order to restore the status quo ante existing prior REBEL COAL COMPANY, INC.to its commission of unfair labor practices. As noted by the Administra-tive Law Judge, while the record contains general testimony indicating DECISIONthat Respondent has experienced some overall financial difficulties, therecord is devoid of evidence showing the actual financial condition of the STATEMENT OF THE CASE"auto" repair shop operation at the time of its closing or its anticipatedcosts based on actual operating practices. We have long held that restora- RICHARD H. BEDDOW, JR., Administrative Law Judge:tion of the status quo ante following an unfair labor practice is prima facie This matter was heard before me in Prestonsburg, Ken-appropriate and that the burden rests with Respondent to demonstratethat it is not appropriate. N. C. Coastal Motor Lines. Inc.. 219 NLRB tucky, on March 12, 1981. The proceeding is based on a1009 (1975), enfd. 542 F.2d 637 (4th Cir. 1976). Since the record provides charge filed April 24, 1980, by the United Mine Workersno basis to conclude that a normal status quo ante remedy would be of America, and a charge filed individually on Januaryunduly burdensome or endanger Respondent's continued viability, we 19 1981 by Van G. Cope. The General Counsel's com-find that such a remedy is appropriate herein. Accordingly, we havemodified the Administrative Law Judge's recommended Order and will plaint alleges that Respondent Rebel Coal Company, Inc.require Respondent to reopen and reestablish its "auto" repair shop oper- (herein called Respondent), Auxier, Kentucky, violatedation. Cf. Capitol Chrysler-Plymourh of Montgomery. 242 NLRB 1274 Section 8(a)(1) and (3) of the National Labor Relations(1979). Act, as amended (herein called the Act) through state-3 In accordance with his partial dissent in Olympic Medical Corporation, A,250 NLRB 146 (1980), Member Jenkins would award interest on the ments of supervisors and by its actions of closing anbackpay due based on the formula set forth therein. automotive repair shop and laying off certain employees.259 NLRB No. 33 REBEL COAL COMPANY 259Briefs were filed on or before April 16, 1981, by the sign the national contract and was told that the UnionGeneral Counsel and Respondent. Upon a review of the was willing to negotiate a contract that was tailored toentire record in this case and from my observations of the employees of Respondent's operation. Rogers repliedthe witnesses and their demeanor, I make the following: by stating that ". ..before I'll sign a contract for thosepeople, I'll shut the place down and farm the work out."FINDINGS OF FACT At that point, a representative of the local coal associ-1. JURISDICTION ation advised Rogers not to say anything further. Atsome point Rogers also said it would be cheaper to closeRespondent's answer admits that it is a West Virginia the shop down. The Union advised Rogers of the em-corporation with an office and place of business at ployee's rights and that it would closely monitor the situ-Auxier, Kentucky, where it is engaged primarily in the ation and the meeting ended.'mining of coal and that during a representative 12-month On March 10, the Union filed a petition to representperiod it purchased and received at its Auxier facility Respondent's employees at the auto shop and farm oper-goods and materials valued in excess of $50,000 directly atons. Shortly thereafter, Brad Walls, who ran the autofrom points outside the State of Kentucky. At all times shop, was told by Respondent's superintendent, Charlesmaterial herein, Respondent is and has been an employer Williams, that Respondent was "going to have to startwithin the meaning of Section 2(2) of the Act, engaged farming work out, because they were going to be shut-in commerce and in operations affecting commerce ting the shop down on account of the Union." Walls alsowithin the meaning of Section 2(6) and (7) of the Act. testified that during the previous summer Rogers toldWalls to fire a new employee who had remarked aboutpoor working conditions and something about the Union.Respondent also admits in its answer that the United Rogers said he did not want to hear any more about theMine Workers of America (herin called the Union) is Union and that he would close the auto shop before henow and has been at all times material herein a labor or- let it go union.ganization within the meaning of Section 2(5) of the Act. On a Saturday morning, March 29, Respondent closedits auto shop operations. Two or three employees wereIII. THE ALLEGED UNFAIR LABOR PRACTICES at work when Williams and another of Respondent's offi-Respondent operates a coal mine in the Prestonsburg cials, Terry McGaffee, arrived at the auto shop and Wil-and Paintsville, Kentucky, area. Prior to March 29, 1980, liams placed a sign which said "no work until furtherit operated an auto repair shop near Paintsville for the notice" on the windshield of the truck on which the em-maintenance and repair of vehicles (primarily nondiesel ployees were installing an engine. One of the employeespowered), used in connection with its coal business. It asked whether they were fired or laid off. Williams re-also had another location known as the "farm" near sponded that he really did not know. Later, WilliamsPaintsville, where it repaired vehicles, primarily diesel told him that he was laid off until further notice and, inpowered, and which location served as a reporting area response to a further question, that Respondent wouldfor employees who perform over-the-road truck driving prepare some layoff slips. The employees were not givenwork. The involved repair employees and drivers at any specific reason as to why they were being laid off;these locations were not represented by the Union. How- however, during the next week, the employees wereever, Respondent's other production and maintenance given layoff slips which stated that they were being laidemployees were represented by the Union and covered off for economic reasons. The employees were givenby the National Bituminous Coal Wage Agreement of their layoff slips by Williams, who did not otherwise ex-1978. plain the economic reasons for their layoff. Approximate-Early in 1980, the United Mine Workers of America ly 2 weeks after the layoff of the auto shop employees,was contacted by certain nonunion employees of Re- laid-off employee Eric Picklesimer spoke with Dalespondent. The Union was of the opinion that the auto Mosley, supervisor at the farm, at Respondent's office.shop and farm operations and employees were not cov- Mosley told Picklesimer that the employees "shouldn'tered by the existing contract. Consequently, representa- have done it," and that they "messed things up by whattives of the Union met with employees Sam Amos and we had done."Doug Daniels, who signed cards for the Union and whowere given additional authorization cards to be signed by The Farmthe remainder of the approximate eight nonunion em- Van Cope was a truck driver and part-time mechanicployees in the auto shop and four employees at the farm. who worked at the "farm." He along with other employ-The following day 12 signed authorization cards wereThe following day 12 signed authorization cards were ees had signed authorization cards with the Union in Jan-returned, representing all of Respondent's nonunion em- ees had signed authorizationdent had learned that the Union in Jan-in the auto shop and farm locations. uary 1980. After Respondent had learned that the em-ployees in the auto shop and farm locations. ployees had signed cards for the Union, SupervisorThe Auto Shop Mosley asked the employees why they did not discussthe matter with him and Williams to try to work some-On February 21, 1980, the union representatives met thing out. Sometime in April 1980, Cope had a conversa-with Odell Rogers, Respondent's president, and two orthree supervisors, and advised him of the authorization ' The Charging Parties' testimony in this respect was not rebutted andcards. Rogers asked if the Union expected Respondent to Rogers was not called as a witness by Respondent. 260 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion with Mosley in the presence of other employees made that the auto shop at Prestonsburg be closed; how-who worked at the farm. The employees were concerned ever, the owners apparently chose not to do so and in-about what might happen to their jobs in view of the stead, during December 1979, moved the facilities sever-recent auto shop layoff and their pending representation al miles to Paintsville. Although it was confronted with aelection. Cope acted as the spokesman for the group and $750,000 delinquent tax lien by the Internal Revenuebegan the conversation by asking Mosley what would Service, a number of lawsuits by creditors, and somehappen to the employees at the farm. Mosley replied by equipment repossession, Respondent was able to obtainsaying that he had been told that the employees would some refinancing and restructuring of its financial affairs.all get their "DCM papers as soon as your name's been During the first 8 months of 1980, Rebel and its subsid-voted yes." It was understood that "DCM" stood for iaries laid off employees as follows: 16 in January, 6 in"Don't Come Back Monday." Cope persisted by asking February, 10 in March, 35 in May, 12 in June, and 133 inMosley if the employees were going to be fired, and August.Mosley responded that they would not be fired but In early February 1980, Jim Hoskins, the company ac-would be shut down. Cope continued the conversation countant, was requested to analyze the cost of continuingby asking Mosley if that was what happened at the auto to operate the Paintsville auto shop as opposed to con-shop. Mosley replied that he was not going to say that tracting the work out to independent businesses. A writ-the Union did not have anything to do with it, but that a ten report purportedly was submitted in late February.2woman had been threatening a lawsuit against Respond- It concluded that a cost savings of approximately $58,000ent concerning trespassing or something. On a subse- a year could be obtained by closing the auto shop andquent occasion, Cope discussed the Union with Mosley contracting the repair work to outside sources. Accord-at which time he told Mosley he was in favor of the ing to Hoskins, this savings would be further increasedUnion so that the employees could get the money and by savings on insurance, and overhead in addition to util-benefits that they deserved.benefits that they deserved. ities, telephone, and rent. The study assumed weeklyAn election was conducted on July 31, 1980. Threefarm employees, James Penningted on July 31,, David G riffith, and union wages for 480 hours (eight workers at 40 regularfarm employees, James Pennington, David Griffith, and hours $10.50 an hour and 20 overtime hours $15.75 anhours, $10.50 an hour, and 20 overtime hours $15.75 anCope, voted ballots which were known to be for the s sUnion because of challenges to the other ballots. hour, plus union benefit cost) compared to 400 hours aCope worked from Friday, Au9ust 22, until approxi- week for outside sources at $18.50 an hour. No analysismately 4 a.m. Saturday morning, driving a piece of was made of actual auto shop cost nor was any recogni-equipment from one of Respondent's mines to another. tion made of the fact that the employees were not paidAround 11 a.m. Saturday he went to the office to get his union wages and in fact were paid on straight salary forpaycheck. Mosley gave Cope his paycheck with an at- a 6-day workweek which regularly exceeded 60 hours atached layoff slip that stated that he would be terminated week with no additional compensation for hours workedand placed on temporary layoff until further notice due beyond 40 hours a week or 8 hours a day.to a reduction in the work force. Cope reacted angrilyand made a statement about being worked all day andnight before being laid off. In response, Mosley stated Upon a review of the briefs and the entire record, Ithat Cope did not have to worry about the matter be- am satisfied that the evidence presented by the Generalcause he would never work there again. One other em- Counsel has established by a preponderance of the evi-ployee, Griffith, also was laid off on Auqust 23. Howev- dence that Respondent has engaged in unfair labor prac-er, Griffith was recalled about 2 or 3 weeks later. After tices in violating Section 8(a)(1) and (3) of the Act.his recall, Griffith performed work which Cope had per- Respondent, through its president, expressed intentionsformed. Employee Pennington, who performed the same to avoid collective-bargaining obligations to its repairtype of work, was not laid off on August 23 even though shop employees by the threatened closing of the autohe had less seniority with Respondent than Cope. Cope shop facilities. Respondent knew of the union interest ofwas never recalled. the involved employees and Respondent's supervisorsknew of and expressed the Company's union animus re-garding the repair shop employees. There is no real dis-Respondent's financial vice president, Roy Debo, pre- pute regarding the factuality of the statements made bysented the Company's recent financial background which Respondent's officials, and, when such statements arein 1979 was described as "unbelievable" due to a lack of read in the context of the prounion interest and activitiesrecords and a lack of fundamental financial organization. of the auto shop employees, the conclusion properly mayAt that time, when Debo first joined the Company, be reached that the statements constituted threats of jobRebel was composed of 10 to 12 operating companies loss designed to influence the votes and union activitiesand a financial analysis revealed that: ". .. they were all of the employees. Accordingly, I conclude that Respond-losing money very, very rapidly." ent has violated Section 8(a)(1) as alleged.In the fall of 1979, Debo closed the Company's West Respondent's principal defense is directed at theVirginia auto shop as well as a deep mine operation and 8(a)(3) allegation. This defense is based on a claim thatone of its strip mine operations. Also, 15 percent of the the closing of the auto shop and resulting layoff of em-Company's vehicles were eliminated over a 6-month ployees was due to economic necessity, uninfluenced byperiod and the Company was put on a cash operatingbasis. During October 1979, an oral recommendation was 2 The report, Resp. Exh. 2, is undated. REBEL COAL COMPANY 261any union animus. Although Respondent has supplied Respondent asserts that Cope's layoff was for econom-general testimony indicating that the Company (includ- ic reasons and that it was consistent with a large numbering its component operations) had financial difficulties in of other layoffs during the same general time period;1979, there is no specific showing of the actual financial however, Cope was treated differently than the othercondition of the Company or of the auto shop operation. employees who shared a similar background, and theRespondent did present a theoretical analysis of oper- main distinguishing factor was his outspokenness onation at union wage levels; however, no attempt was behalf of the Union.4Respondent, through remarks mademade to show actual or computed cost based on the to Cope by his supervisor and as otherwise indicatedfacilities' actual operating practices. The use of union above, is shown to have held negative feeling regardingscale for the theoretical calculation was not called for in union representation for its nonunion operations. Accord-light of the Union's expression of willingness to negotiate ingly, I conclude that the predominant reasons fora contract separate from the National Bituminous Coal Cope's layoff (and lack of recall) were his union sympa-Wage Agreement. Moreover, the study was not complet- thies and activities and I conclude that Respondent vio-ed until after the union petition had been filed and after lated Section 8(a)(3) as alleged.Respondent clearly was aware of the employees' unioninterest. I conclude that Respondent's cost analysis actu- CONCLUSIONS OF LAWally is indicative of a predisposition regarding unioniza- i. Respondent is an employer engaged in commercetion of the auto shop; that the analysis was made becauseand (7) of the Actof the union campaign; and that the resulting conclusions 2. The Union is a labor organization within the mean-drawn by the Respondent are not reliable or believableindications that would support Respondent's assertions ing of Section 2(5) of the Act.that the auto shop operations were closed due to eco- ~ 3. By threatening to close the auto repair shop beforeit would sign a union contract and by telling employeesThe record otherwise shows that Respondent felt eco- at the farm location that they would, in effect, be fired ifThe record otherwise shows that Respondent felt eco-nomically justified in moving the repair shop and keep- they voted for the Unon i the scheduled election, Re-ing it in operation as long as it could continue to pay its spondent interfered with, restrained, and coerced em-employees a flat salary for a regular 60-hour plus work- ployees in the exercise of their Section 7 rights and en-week. And, despite Respondent's recognition of the gaged in unfair labor practices in violation of SectionUnion for its mining production and maintenance work- 8(a)(1) of the Acters, the record otherwise shows that it held an antiunion 4. By laying off employees Glen Allen, Mickeyattitude regarding its repair shop operations during the Lawson, Gary Ferguson, Robert Sturgill, Sam Amos,general period of time prior to the closing of the auto Eric Picklesimer, and Van G. Cope because of their ac-shop.3The record persuasively shows that Respondent tivities in support of the Union, Respondent discriminat-would have kept the auto shop in operation as long as it ed in violation of Section 8(a)(3) and (1) of the Act.could have continued nonunion operations and that the THE REMEDYreason for closing was to avoid collective bargainingwith the Union which might result in anticipated higher Having concluded that Respondent has engaged incost of operation. Under these circumstances, I conclude certain unfair labor practices, I shall recommend that itthat there existed specific union animus which was the be ordered to cease and desist therefrom and that it takemotivating factor for the closing of the auto repair shop certain affirmative action as set forth below to effectuateand the resulting layoff of the involved employees; that the purposes and policies of the Act.Respondent has not shown good cause for the closing of Under circumstances involving the unlawful shutdownthe auto repair shop; and that the employees would not of a specific operation and termination of the personnelhave been discharged, despite possible overall company therein, it may be considered to be desirable that a re-financial problems, except for their prounion activities. spondent be required to restore the status quo ante. TheAccordingly, I further conclude that Respondent violat- remedy can be an order requiring the reopening of a fa-ed Section 8(a)(3) as alleged. cility as well as making employees whole for any loss ofWith respect to the discharge of employee Cope, I earnings or other benefits. See Capitol Chrysler-Plymouthconclude that Cope was known by his supervisor, of Montgomery, 242 NLRB 1274 (1979). Here it is consid-Mosley, to be a union advocate at least since April 1980 ered necessary to require that Respondent offer immedi-and that Cope acted as spokesman for the "farm" em- ate and full reinstatement to Glen Allen, Mickeyployees at such time. Cope was laid off without warning Lawson, Gary Ferguson, Robert Sturgill, Sam Amos,after a period of heavy work, only 3 weeks after his July Eric Picklesimer, and Van G. Cope to their former jobs1980 vote in favor of union representation. A less senior or, if those jobs no longer exist, to substantially equiva-employee was not laid off and another employee was lent positions of employment, and make them whole forlaid off but recalled 3 weeks later to perform work Cope any losses they may have suffered as a result of the dis-had performed. Although both of these other employees crimination against them in accordance with the methodalso had voted for the Union, they had not been activespokesmen. ' On cross-examination of Cope, questions were asked regarding cer-tain accidents; however, there is no evidence to indicate that any cause3 This attitude also was apparent early in 1979 at a point in time prior existed for termination because of these occurrences or that they in factto the Respondent's financial vice president's recommendation that the played any part in the termination. No complaints were made about hisshop be closed. work and he was given a pay increase a few weeks before his discharge. 262 DECISIONS OF NATIONAL LABOR RELATIONS BOARDset forth in F. W. Woolworth Company, 90 NLRB 289 G. Cope immediate and full reinstatement to their former(1950), with interest as prescribed in Florida Steel Corpo- jobs or, if those jobs no longer exist, to substantiallyration, 231 NLRB 651 (1977). equivalent positions of employment, without prejudice toBased upon the entire record, findings of fact, conclu- their seniority or other rights and privileges previouslysions of law, and pursuant to Section 10(c) of the Act, I enjoyed, and to make them whole for any loss of earn-hereby issue the following recommended Order: ings they may have suffered as a result of the discrimina-tion against them in the manner set forth in the sectionORDER5of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theThe Respondent, Rebel Coal Company, Inc., Auxier, Board or its agents, for examination and copying, allKentucky, its officers, agents, successors, and assigns, payroll records, social security payment records, time-shall: cards, personnel records and reports, and other records1. Cease and desist from: necessary to analyze the amount of backpay due under(a) Threatening employees with loss of future employ- the terms of this Order.ment if they pursue union affiliation for purposes of col- (c) Post at its Auxier, Kentucky, and "farm" facilities,lective-bargaining representation. copies of the attached notice marked "Appendix."6(b) Laying off employees or otherwise discriminating Copies of said notice, on forms provided by the Regionalagainst them because of their actions in pursuing union Director for Region 9, after being duly signed by an au-affiliation for purposes of collective- bargaining represen- thorized representative of Respondent, shall be posted bytation. Respondent immediately upon receipt thereof, and be(c) In any other manner interfering with, restraining, maintained by it for 60 consecutive days thereafter, inor coercing employees in the exercise of rights guaran- conspicuous places, including all places where notices toteed them by Section 7 of the Act. employees are customarily posted. Reasonable steps shall2. Take the following affirmative action necessary to be taken by Respondent to insure that said notices areeffectuate the policies of the Act: not altered, defaced, or covered by any other material.(a) Offer Glen Allen, Mickey Lawson, Gary Ferguson, (d) Notify the Regional Director for Region 9, in writ-Robert Sturgill, Sam Amos, Eric Picklesimer, and Van ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find- , In the event that this Order is enforced by a Judgment of a Unitedings, conclusions, and recommended Order herein shall, as provided in States Court of Appeals, the words in the notice reading "Posted bySec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections thereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."